 
Exhibit 10.8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERMINATION, SETTLEMENT AND RELEASE AGREEMENT


This TERMINATION, SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is made and
entered into by and between Golden Phoenix Minerals, Inc., a Nevada corporation
(“GPXM”) and Win-Eldrich Gold, Inc. (“WEG”) and Win-Eldrich Mines Limited,
parent company of WEG (“WEX”), effective as of August 14, 2011 (“Effective
Date”).  The parties hereto may be referred to individually as a “Party” or
collectively as the “Parties.”


RECITALS


WHEREAS, GPXM is the holder of that certain Series A Limited Recourse Secured
Promissory Note, dated April 15, 2010, issued and outstanding by WEG, a copy of
which is attached hereto as Exhibit A (the “Note”) and the provisions of which
are hereby incorporated herein by reference;


WHEREAS, pursuant to the preliminary discussions and negotiations between the
Parties contained in that certain letter of intent dated March 3, 2011, as
amended July 27, 2011 (together, the “LOI”) attached hereto as Exhibit B and
incorporated herein by reference, GPXM and WEG now desire to cancel the Note and
settle the obligations of WEG contained therein pursuant to the binding terms
and conditions of this Agreement;


NOW, THEREFORE, in consideration of the foregoing, the agreements, mutual
covenants and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


AGREEMENT


1.           Termination and Settlement of Note.  On the Closing Date (defined
hereafter) GPXM will surrender all right, title and interest in and to the Note,
forgive and forever discharge any and all current and remaining obligations and
liabilities of WEG owed and incurred under the Note, and deliver the original
Note to WEG for cancellation (or such evidence reasonably satisfactory to the
Parties that the original Note is lost, destroyed or otherwise unattainable).


2.           Closing Date.  For purposes of this Agreement the “Closing Date”
shall be the date on which all of the Closing Conditions (defined hereafter)
shall be fully and finally completed and satisfied, but in no event later than
October 31, 2011 (the “Outside Closing Date”).


3.           Closing Conditions of Parties.


(a)         Closing Conditions.  As contemplated herein and for purposes of this
Agreement “Closing Conditions” shall mean and include WEG’s obligations to
complete and satisfy the all of the following:
 
  (i)           Shares Held by WEG. WEG shall assign, transfer and convey to
GPXM all right, title and interest in and to those certain 1,250,000 shares of
American Mining

 
1

--------------------------------------------------------------------------------

 

  Corporation common stock currently held in WEG’s name (the “AMC Shares”), at a
deemed valuation of $0.25 per share, so long as the Closing Date occurs on or
before the Outside Closing Date.  Such AMC Shares shall be held in trust for the
benefit of GPXM, pursuant to Section 3(b) below, until such time as any
applicable holding periods under U.S. securities laws have been duly satisfied.


  (ii)          Shares of WEG Parent Corporation.  WEX shall issue or cause to
be issued to GPXM 3,000,000 shares of its common stock (the “WEX Shares”) on or
before the Closing Date.


  (iii)         WEX Board Seat.  WEX shall grant and issue GPXM an irrevocable
right to designate and appoint one (1) individual to serve on the Board of
Directors of WEX, with GPXM to present any proposed candidate and credentials to
WEX for prior evaluation and approval, such approval not to be unreasonably
withheld.  The appointment of a GPXM representative to the Board of WEX shall be
evidenced, for purposes of satisfaction of this Closing Condition, by
resolutions duly adopted and approved by the Board of Directors of WEX of the
appointment of such individual designated by GPXM.  The right granted hereby,
and GPXM representative appointed, shall be subject to WEX corporate governance
standards and shall expire at such time as GPXM’s holding of WEX Shares is less
than 1,000,000, as appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction.


  (iv)         Ashdown Project NSR.  WEG shall issue or cause to be issued to
GPXM a 2% net smelter royalty return (“NSR”) from the operations conducted by or
on behalf of Ashdown Project, LLC, a Nevada limited liability company
(“Ashdown”), to which WEG is the managing member, with respect to such mining
properties held by Ashdown, such NSR in substantially the form attached hereto
as Exhibit C, and incorporated herein by reference.  The first 1% of such NSR
shall be subject to a WEG purchase option at a fixed purchase price of
$1,000,000, and the remaining 1% of such NSR shall be subject to a WEG purchase
option at a purchase price of no more than $2,000,000.
 
  (v)          Tetra and DRC Liabilities.  All existing or construed to exist
liabilities and obligations of GPXM created or related to Tetra and DRC, as
fully disclosed and further defined in that certain Membership Interest Purchase
Agreement by and between GPXM and WEG dated May 9, 2009 (the “Purchase
Agreement”), shall be fully and finally assumed by WEG, and GPXM shall be
forever released from all current or future liabilities or obligations related
thereto or arising therefrom, to be evidenced by execution of the releases and
indemnification provided for in this Agreement.


  (vi)         Regulatory Approval.  WEG and WEX shall each provide evidence of
such regulatory approval(s) as may be required to effectuate the terms of this
Agreement or shall provide a certification of its principal executive officer
that regulatory approval is not required.


(b)         Survival of Note; Payments.  In the event WEG and/or WEX are unable
to satisfy all of the Closing Conditions set forth above in Sections
3(a)(i)-(vi) on or before the Outside Closing Date, the Note shall remain in
full force and effect according to its original terms, including the continued
security interest of GPXM granted thereby.  GPXM hereby agrees that in exchange
for the placement in trust of the AMC Shares, no further payments of principal
and interest under the Note will be required between the Effective Date and the
Closing Date, so long as the Closing Date occurs on or before the Outside
Closing Date.  In the event the Closing Date does not timely occur, the AMC
Shares shall be returned to WEG from trust and monthly payments of principal and
interest shall resume under the Note commencing on the first of the month
following the Outside Closing Date, unless extended by the written mutual
agreement of the Parties, with such monthly payment schedule set forth in the
exhibits to the Note to be modified and extended to account for the number of
monthly payments not made during the course of negotiations of this Agreement.

 
2

--------------------------------------------------------------------------------

 


4.           Representations, Warranties and Covenants of GPXM.  GPXM hereby
represents, warrants and covenants as follows:


(a)           Authorization.  GPXM has all legal authority and is authorized to
execute this Agreement and perform all of its obligations contained herein.


(b)           Consents.  No consent, approval, order or other authorization of,
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required in connection with
this Agreement or effecting the Closing Conditions.


(c)           Conflicts.  The execution and delivery of this Agreement does not
conflict with, violate, result in or create any encumbrance which will affect
GPXM’s performance in accordance with the provisions herein.


(d)           Release of Security Interest.  On the Closing Date or as soon as
is reasonably practicable thereafter following satisfaction of the Closing
Conditions GPXM agrees to execute and deliver, and otherwise consent to any
release and termination of security interests to the Collateral (defined in the
Note), including, but not limited to, any UCC termination statement or Deed of
Trust assignment or cancellation.


5.           Representations, Warranties and Covenants of WEG and WEX.  WEG and
WEX hereby jointly and severally represent, warrant and covenant to GPXM as
follows:


(a)           Authorization.  WEG has all legal authority and is authorized to
execute this Agreement and perform all of its obligations contained herein.


(b)           Consents.  Except as set forth in Disclosure Schedule 5(b), no
consent, approval, order or other authorization of, registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required in connection with this Agreement or
effecting the Closing Conditions.


(c)           Conflicts.  The execution and delivery of this Agreement does not
conflict with, violate, result in or create any encumbrance which will affect
WEG’s or WEX’s performance in accordance with the provisions herein.

 
3

--------------------------------------------------------------------------------

 



(d)           Compliance with Law.  WEG is in material compliance with all
applicable statutes, laws, regulations or orders necessary to carry out and
conduct its business operations and to enter into this Agreement.


(e)           Issuance of WEX Shares.  Upon issuance and payment of
consideration therefor in accordance with the terms and conditions of this
Agreement, the WEX Shares, shall be validly issued, fully paid and nonassessable
and free from all taxes, liens and charges with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of common
stock of WEX.


(f)           AMC Shares.  WEG is the sole owner and holder of the AMC Shares,
free and clear of all taxes, liens and charges, such AMC Shares having been
validly issued, fully paid and nonassessable upon original issuance.  Except for
compliance with applicable holding periods under U.S. Securities laws, the
transfer, sale and assignment of the AMC Shares to GPXM will not result in any
conflict with or violate any third party agreements, nor any law, rule or
regulation, result in or create any encumbrance, which will affect such
transferability.


(g)           Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of WEG
or WEX, threatened against or affecting WEG or WEX, or their respective
subsidiaries, officers or directors in their capacities as such, which could
reasonably be expected to have a material adverse effect on WEG or WEX or their
respective abilities to fulfill their obligations under this Agreement.


(h)           Indemnification.  In consideration of GPXM’s execution of this
Agreement, and, upon the Closing Date, complete and full forgiveness of the
Note, WEG (including WEX) shall defend, protect, indemnify and hold harmless
GPXM and all of its affiliates, shareholders, officers, directors, employees and
direct or indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
Tetra or DRC, as defined and further described in the Purchase Agreement, (b)
any misrepresentation or breach of any representation or warranty made by WEG in
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby, or (c) any cause of action, suit or claim brought or made
against such Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of Tetra or DRC, this Agreement or any
other certificate, instrument or  document contemplated hereby or thereby, other
than with respect to Indemnified Liabilities which directly and primarily result
from the gross negligence or willful misconduct of the Indemnitee.

 
4

--------------------------------------------------------------------------------

 

6.           Mutual Releases, Termination and Satisfaction of the Note.  In
consideration of the provisions and undertakings contained in this Agreement,
and upon satisfaction of the Closing Conditions, on the Closing Date, GPXM and
WEG, and their respective members, partners, associates, successors, affiliates,
co-venturers, heirs, executors, administrators, officers, directors,
shareholders, successors and assigns, mutually fully, finally, unconditionally
and forever release and discharge each other from any and all claims, demands,
losses, damages, causes of action, debts, liabilities, obligations, liens,
costs, expenses, attorneys’ fees, indemnities, duties, of any nature, arising
from, or relating to, the Note.


7.           General Release Waiver.  The Parties acknowledge that they have
read and had the opportunity to be advised by legal counsel and are familiar
with the provisions of this Agreement and the general release provisions of
Section 6, which extends to any claims, demands, losses, damages, causes of
action, debts, liabilities, obligations, liens, costs, expenses, attorneys’
fees, indemnities or duties of any nature whether now known or unknown, and
understand that to the extent any applicable law provides that a general release
does not extend to such claims which the Parties do not know or suspect to exist
in their favor at the time of executing the release, the Parties hereby
expressly waive any and all rights they have thereunder.  The Parties understand
and acknowledge the significance and consequence of the specific waiver of any
such statutory provisions available, and hereby assume full responsibility for
any damage, losses or liabilities that they may hereafter discover.





________________________ _________________________
GPXM
WEG
(initials)
(initials)





[Remainder of Page Intentionally Left Blank]

 
5

--------------------------------------------------------------------------------

 


8.           Miscellaneous.


(a)           Notices.  Unless otherwise instructed in writing, any notice or
other communication between the Parties shall be directed to such respective
Party’s address indicated on the signature page hereto.


(b)           Survival of Representations and Warranties.  All representations
and warranties of the Parties contained herein shall survive the execution and
delivery of this Agreement and the Closing Date.


(c)           Attorney’s Fees.  Each Party shall bear its own attorneys’ fees
and costs incurred in connection with the settlement and termination of the Note
and the preparation of this Agreement.  In the event that any Party commences an
action to enforce or interpret this Agreement, or for any other remedy based on
or arising from this Agreement, the prevailing Party therein shall be entitled
to recover its reasonable and necessary attorneys’ fees and costs incurred.


(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to conflict
of law provisions.


(e)           Jurisdiction and Venue.  The Parties hereby (i) consent to the
personal jurisdiction of the state and federal courts located in the State of
Nevada, County of Washoe in connection with any controversy or dispute related
to or arising from this Agreement; (ii) waive any argument that venue in any
such forum is not convenient, (iii) agree that any litigation initiated by
either Party in connection with this Agreement or any related documents may be
venued in either the state or federal courts located in the State of Nevada; and
(iv) agree that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


(f)           Complete Agreement.  This Agreement, together with the LOI,
constitutes the entire understanding and agreement between the Parties hereto
regarding the subject matter hereof and supersedes any and all prior or existing
understandings, agreements or representations, whether written or oral.


(g)           Amendments; Modifications.  This Agreement may not be amended,
supplemented or otherwise modified without the express written mutual agreement
of the Parties.


(h)           Construction.  The terms and conditions of this Agreement shall be
construed as a whole instrument according to its fair meaning and not strictly
for or against any party.  The Parties acknowledge that each has reviewed this
Agreement and has had the opportunity to have it reviewed by their respective
attorneys and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply in the interpretation
of this Agreement, including any amendments.

 
6

--------------------------------------------------------------------------------

 

(i)           Severability.  In the event that any provision of this Agreement
is determined to be void or unenforceable, such determination shall not affect
the validity or enforceability of the remaining provisions, which shall remain
in full force and effect.


(j)           Taxes and Withholding.  The Parties agree that each is wholly and
solely responsible for its own evaluation of any legal or financial obligations
related to tax or withholding liability.


(k)          Further Assurances.  The Parties agree to execute and deliver any
and all such instruments of conveyance, transfer, assignment and indemnification
and to take such further actions as deemed necessary or advisable to perform,
fully carry out and effect the Closing Conditions.


(l)           Failure to Perform.  As further set forth in Section 3(b), in the
event the Closing Conditions are not completed by the Outside Closing Date, the
Note shall remain in full force and effect without regard to the subject matter
of this Agreement or the LOI.


(m)         Successors and Assigns.  This Agreement and the provisions herein
shall bind and inure to the benefit of the respective assigns and successors of
the Parties.


(n)         Counterparts.  This Agreement may be executed in counterparts
(including copies sent via electronic format and transmission), each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
7

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, execute
this Agreement as of the date first set forth above.


GOLDEN PHOENIX MINERALS, INC.,
a Nevada corporation


______________________________________
By:  Thomas Klein
Its:  Chief Executive Officer


Address for Notice:
1675 East Prater Way, #102
Sparks, NV 89434




WIN-ELDRICH GOLD, INC.


____________________________________
By:  Perry Muller
Its:  President


Address for Notice:
227 North 9th Street
Suite 200
Lincoln, NE  68508




WIN-ELDRICH MINES LIMITED


____________________________________
By:  Perry Muller
Its:  President


Address for Notice:
227 North 9th Street
Suite 200
Lincoln, NE  68508
 
 
8

--------------------------------------------------------------------------------

 

Exhibit A


Note



 
9

--------------------------------------------------------------------------------

 

Exhibit B


LOI



 
10

--------------------------------------------------------------------------------

 

Exhibit C


TERMS OF NSR


The following terms shall govern the payment of the net smelter return royalty
payable to GPXM, its successors and assigns, or designee interest holder in that
certain real property owned or controlled by Ashdown as set forth in the
exhibits to that certain Operating Agreement of Ashdown, as amended (the
“Ashdown Property”), as contemplated by Section 3(a)(iv) of the Agreement:


1.
In this exhibit:

 
 
(a)
"Metal Price" means for any Product, except molybdenum as set forth below, the
lower of the "LME cash" or the "3 months" price as per the Metal Bulletin
published by the London Metal Exchange.  With respect to any molybedum-based
Product, the Metal Price shall be based on the Metals Weekly price as published
by Platt’s. Notwithstanding the foregoing, in determining the Net Smelter
Return, actual contract prices shall be utilized, so long as based on the Metal
Price, subject to industry standard discounts, such contracts to be previously
disclosed to Payee.  If trading on the London Metal Exchange is discontinued or
interrupted, the Owner shall utilize a comparable commodity quotation,
reasonably acceptable to the Payee, for the purposes of calculating the Net
Smelter Returns;

 
 
(b)
"Net Smelter Returns" means for any period, the gross proceeds received by the
Owner for all Product that is irrevocably and unconditionally sold by the Owner
and credited to the account of the Owner by a smelter, refiner or other bona
fide purchaser during the subject period (without deduction in respect of any
other royalty in respect of the Ashdown Property) less the following expenses if
actually incurred by the Owner:

 
 
(i)
sales, use, gross receipt and severance taxes and all mining taxes, payable by
the Owner or other operator of the Ashdown Property, that are based directly
upon, and actually assessed against, the value or quantity of Product sold or
otherwise disposed of from the Ashdown Property; but excluding any and all taxes
based upon the net or gross income of the Owner or other operator of the Ashdown
Property, the value of the Ashdown Property or the privilege of doing business,
and other taxes assessed on similar basis;

 
 
(ii)
charges and costs, if any, for transportation (including but not limited to,
direct insurance costs while in transit) of the Product from the Ashdown
Property to places where such Product are smelted, refined and/or sold or
otherwise disposed of; and

 
 
(iii)
charges, costs (including assaying, sampling and sales costs) and all penalties,
if any, charged by a smelter or refiner of the Product; but, if smelting and/or
refining are carried out in facilities owned or controlled, in whole or in part,
by the Owner, then the charges and costs for such smelting or refining of such
Product shall be the lesser of: (A) the charges and costs the Owner would have
incurred if such smelting or refining was carried out at the facilities that are
not owned or controlled by the Owner and that are offering comparable services
for comparable products; and (B) the actual charges and costs incurred by the
Owner with respect to such smelting and refining;

 

 
11

--------------------------------------------------------------------------------

 



 
 
(c)
"Owner" means the party paying the Royalty;

 
 
(d)
"Payee" means the party receiving the Royalty;

 
 
(e)
"Processor" means any smelter, refiner or other processor, purchaser or other
user of the Product.

 
 
(f)
"Product" means all metals and minerals mined or otherwise recovered from the
Ashdown Property, whether in the form of doré, concentrates, tailings or
otherwise, and all beneficiated or derivative products thereof;

 
 
(g)
"Royalty" means the amounts payable from time to time to the Payee and
calculated as 2% of Net Smelter Returns (subject to an option in favor of the
Owner to acquire 1% of such 2% royalty for an aggregate purchase price of
$1,000,000, and a further option in favor of the Owner to acquire the remaining
1% at a purchase price of no more than $2,000,000), as described in Section
3(a)(iv) of this Agreement.

 
2.
Payment of the Royalty by the Owner to the Payee shall be made periodically
within fifteen (15) days after receipt by the Owner of any funds pertaining to
the Ashdown Property from any smelter or refiner.  A statement containing
pertinent information in sufficient detail to explain the calculation of the
Royalty payment will be provided to the Payee within 30 days following the end
of each fiscal quarter (the "applicable period") of the Owner.

 
With respect to precious metals produced from the Ashdown Property, the Payee
may, at its option, elect to receive payment of the Royalty in-kind at the time
such precious metals are produced at the refinery where the final product is
produced.  The value of any in-kind payment of the Royalty hereunder shall be
based on the Metal Price at the time the Royalty payment is due and payable.



 
12

--------------------------------------------------------------------------------

 

Disclosure Schedule


Schedule 5(b)


 
·
Issuance of WEX Shares is subject to Canadian regulatory approval, including
that of the TSX Venture Exchange.

 
·
WEX Shares will be subject to a minimum 4-month holding period requirement
pursuant to Canadian securities laws.


 
13

--------------------------------------------------------------------------------

 
